1 SCOTT R. COMMERSON (State Bar No. 227460)
   ScottCommerson@dwt.com
2 HEATHER CANNER (State Bar No. 292837)
   HeatherCanner@dwt.com
3 DAVIS WRIGHT TREMAINE LLP
  865 South Figueroa Street, 24th Floor
4 Los Angeles, California 90017-2566
  Telephone: (213) 633-6800
5 Fax: (213) 633-6899
 6 Attorneys for Defendant
   AMAZON.COM, INC.
 7
                        UNITED STATES DISTRICT COURT
 8
                       CENTRAL DISTRICT OF CALIFORNIA
 9
                             WESTERN DIVISION
10
11
     KINSLEY TECHNOLOGY CO.,                   Case No. 2:20-cv-04310 ODW (KSx)
12
                          Plaintiff,           STIPULATION AND [PROPOSED]
13                                             PROTECTIVE ORDER
           vs.
14
   YA YA CREATIONS, INC; THE                   Assigned to the Hon. Otis D. Wright II
15 INDIVIDUALS, BUSINESS ENTITIES,
   AND UNINCORPORATED                          Action Filed: May 12, 2020
16 ASSOCIATIONS IDENTIFIED ON
   SCHEDULE A; AMAZON.COM, INC.;
17 and DOES 1-99
                   Defendants.
18
19
20
21
22
23
24
25
26
27
28


     STIPULATION AND [PROPOSED] PROTECTIVE ORDER
 1              STIPULATION AND [PROPOSED] PROTECTIVE ORDER
 2         1.     A. PURPOSES AND LIMITATIONS
 3         Discovery in this action is likely to involve production of confidential,
 4 proprietary, or private information for which special protection from public
 5 disclosure and from use for any purpose other than prosecuting this litigation may
 6 be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 7 enter the following Stipulated Protective Order. The parties acknowledge that this
 8 Order does not confer blanket protections on all disclosures or responses to
 9 discovery and that the protection it affords from public disclosure and use extends
10 only to the limited information or items that are entitled to confidential treatment
11 under the applicable legal principles. The parties further acknowledge, as set forth
12 in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
13 file confidential information under seal; Civil Local Rule 79-5 sets forth the
14 procedures that must be followed and the standards that will be applied when a
15 party seeks permission from the court to file material under seal.
16         B. GOOD CAUSE STATEMENT
17         This action is likely to involve trade secrets, customer and pricing lists and
18 other valuable research, development, commercial, financial, technical and/or
19 proprietary information for which special protection from public disclosure and
20 from use for any purpose other than prosecution of this action is warranted. Such
21 confidential and proprietary materials and information consist of, among other
22 things, confidential business or financial information, information regarding
23 confidential business practices, or other confidential research, development, or
24 commercial information (including information implicating privacy rights of third
25 parties), information otherwise generally unavailable to the public, or which may be
26 privileged or otherwise protected from disclosure under state or federal statutes,
27 court rules, case decisions, or common law. Accordingly, to expedite the flow of
28 information, to facilitate the prompt resolution of disputes over confidentiality of
                                                                        DAVIS WRIGHT TREMAINE LLP
                                                                          865 S FIGUEROA ST, SUITE 2400
                                               1                       LOS ANGELES, CALIFORNIA 90017-2566
                                                                                   (213) 633-6800
     STIPULATION AND [PROPOSED] PROTECTIVE ORDER                                 Fax: (213) 633-6899
 1 discovery materials, to adequately protect information the parties are entitled to
 2 keep confidential, to ensure that the parties are permitted reasonable necessary uses
 3 of such material in preparation for and in the conduct of trial, to address their
 4 handling at the end of the litigation, and serve the ends of justice, a protective order
 5 for such information is justified in this matter. It is the intent of the parties that
 6 information will not be designated as confidential for tactical reasons and that
 7 nothing be so designated without a good faith belief that it has been maintained in a
 8 confidential, non-public manner, and there is good cause why it should not be part
 9 of the public record of this case.
10         2.     DEFINITIONS
11         2.1    Action: Action shall refer to this action, Kinsley Tech. Co. v. YaYa
12 Creations, Inc. et al., Case No. 2:20-cv-04310 ODW (KSx), pending in the Central
13 District of California.
14         2.2    Challenging Party: a Party or Non-Party that challenges the designation
15 of information or items under this Order.
16         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
17 how it is generated, stored or maintained) or tangible things that qualify for
18 protection under Federal Rule of Civil Procedure 26(c), and as specified above in
19 the Good Cause Statement.
20         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
21 their support staff).
22         2.5    Designating Party: a Party or Non-Party that designates information or
23 items that it produces in disclosures or in responses to discovery as
24 “CONFIDENTIAL.”
25         2.6    Disclosure or Discovery Material: all items or information, regardless
26 of the medium or manner in which it is generated, stored, or maintained (including,
27 among other things, testimony, transcripts, and tangible things), that are produced
28 or generated in disclosures or responses to discovery in this matter.
                                                                          DAVIS WRIGHT TREMAINE LLP
                                                                            865 S FIGUEROA ST, SUITE 2400
                                                2                        LOS ANGELES, CALIFORNIA 90017-2566
                                                                                     (213) 633-6800
     STIPULATION AND [PROPOSED] PROTECTIVE ORDER                                   Fax: (213) 633-6899
 1         2.7   Expert: a person with specialized knowledge or experience in a matter
 2 pertinent to the litigation who has been retained by a Party or its counsel to serve as
 3 an expert witness or as a consultant in this Action.
 4         2.8   House Counsel: attorneys who are employees of a party to this Action.
 5 House Counsel does not include Outside Counsel of Record or any other outside
 6 counsel.
 7         2.9   Non-Party: any natural person, partnership, corporation, association, or
 8 other legal entity not named as a Party to this action.
 9         2.10 Outside Counsel of Record: attorneys who are not employees of a party
10 to this Action but are retained to represent or advise a party to this Action and have
11 appeared in this Action on behalf of that party or are affiliated with a law firm
12 which has appeared on behalf of that party, and includes support staff.
13         2.11 Party: any party to this Action, including all of its officers, directors,
14 employees, consultants, retained experts, and Outside Counsel of Record (and their
15 support staffs).
16         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
17 Discovery Material in this Action.
18         2.13 Professional Vendors: persons or entities that provide litigation support
19 services (e.g., photocopying, videotaping, translating, preparing exhibits or
20 demonstrations, and organizing, storing, or retrieving data in any form or medium)
21 and their employees and subcontractors.
22         2.14 Protected Material: any Disclosure or Discovery Material that is
23 designated as “CONFIDENTIAL.”
24         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
25 from a Producing Party.
26         3.    SCOPE
27         The protections conferred by this Stipulation and Order cover not only
28 Protected Material (as defined above), but also (1) any information copied or
                                                                        DAVIS WRIGHT TREMAINE LLP
                                                                           865 S FIGUEROA ST, SUITE 2400
                                               3                        LOS ANGELES, CALIFORNIA 90017-2566
                                                                                    (213) 633-6800
     STIPULATION AND [PROPOSED] PROTECTIVE ORDER                                  Fax: (213) 633-6899
 1 extracted from Protected Material; (2) all copies, excerpts, summaries, or
 2 compilations of Protected Material; and (3) any testimony, conversations, or
 3 presentations by Parties or their Counsel that might reveal Protected Material.
 4         Any use of Protected Material at trial shall be governed by the orders of the
 5 trial judge. This Order does not govern the use of Protected Material at trial.
 6         4.    DURATION
 7         Even after final disposition of this litigation, the confidentiality obligations
 8 imposed by this Order shall remain in effect until a Designating Party agrees
 9 otherwise in writing or a court order otherwise directs. Final disposition shall be
10 deemed to be the later of (1) dismissal of all claims and defenses in this Action,
11 with or without prejudice; and (2) final judgment herein after the completion and
12 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
13 including the time limits for filing any motions or applications for extension of time
14 pursuant to applicable law.
15         5.    DESIGNATING PROTECTED MATERIAL
16         5.1   Exercise of Restraint and Care in Designating Material for Protection.
17 Each Party or Non-Party that designates information or items for protection under
18 this Order must take care to limit any such designation to specific material that
19 qualifies under the appropriate standards. The Designating Party must designate for
20 protection only those parts of material, documents, items, or oral or written
21 communications that qualify so that other portions of the material, documents,
22 items, or communications for which protection is not warranted are not swept
23 unjustifiably within the ambit of this Order.
24         Mass, indiscriminate, or routinized designations are prohibited. Designations
25 that are shown to be clearly unjustified or that have been made for an improper
26 purpose (e.g., to unnecessarily encumber the case development process or to impose
27 unnecessary expenses and burdens on other parties) may expose the Designating
28 Party to sanctions.
                                                                         DAVIS WRIGHT TREMAINE LLP
                                                                           865 S FIGUEROA ST, SUITE 2400
                                                4                       LOS ANGELES, CALIFORNIA 90017-2566
                                                                                    (213) 633-6800
     STIPULATION AND [PROPOSED] PROTECTIVE ORDER                                  Fax: (213) 633-6899
 1         If it comes to a Designating Party’s attention that information or items that it
 2 designated for protection do not qualify for protection, that Designating Party must
 3 promptly notify all other Parties that it is withdrawing the inapplicable designation.
 4         5.2   Manner and Timing of Designations. Except as otherwise provided in
 5 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 6 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 7 under this Order must be clearly so designated before the material is disclosed or
 8 produced.
 9         Designation in conformity with this Order requires:
10         (a)   for information in documentary form (e.g., paper or electronic
11 documents, but excluding transcripts of depositions or other pretrial or trial
12 proceedings), that the Producing Party affix at a minimum, the legend
13 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
14 contains protected material. If only a portion or portions of the material on a page
15 qualifies for protection, the Producing Party also must clearly identify the protected
16 portion(s) (e.g., by making appropriate markings in the margins).
17         A Party or Non-Party that makes original documents available for inspection
18 need not designate them for protection until after the inspecting Party has indicated
19 which documents it would like copied and produced. During the inspection and
20 before the designation, all of the material made available for inspection shall be
21 deemed “CONFIDENTIAL.” After the inspecting Party has identified the
22 documents it wants copied and produced, the Producing Party must determine
23 which documents, or portions thereof, qualify for protection under this Order. Then,
24 before producing the specified documents, the Producing Party must affix the
25 “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
26 portion or portions of the material on a page qualifies for protection, the Producing
27 Party also must clearly identify the protected portion(s) (e.g., by making appropriate
28 markings in the margins).
                                                                       DAVIS WRIGHT TREMAINE LLP
                                                                          865 S FIGUEROA ST, SUITE 2400
                                               5                       LOS ANGELES, CALIFORNIA 90017-2566
                                                                                   (213) 633-6800
     STIPULATION AND [PROPOSED] PROTECTIVE ORDER                                 Fax: (213) 633-6899
 1         (b)    for testimony given in depositions that the Designating Party identify
 2 the Disclosure or Discovery Material on the record, before the close of the
 3 deposition all protected testimony.
 4         (c)    for information produced in some form other than documentary and for
 5 any other tangible items, that the Producing Party affix in a prominent place on the
 6 exterior of the container or containers in which the information is stored the legend
 7 “CONFIDENTIAL.” If only a portion or portions of the information warrants
 8 protection, the Producing Party, to the extent practicable, shall identify the protected
 9 portion(s).
10         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
11 failure to designate qualified information or items does not, standing alone, waive
12 the Designating Party’s right to secure protection under this Order for such material.
13 Upon timely correction of a designation, the Receiving Party must make reasonable
14 efforts to assure that the material is treated in accordance with the provisions of this
15 Order.
16         6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
17         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
18 designation of confidentiality at any time that is consistent with the Court’s
19 Scheduling Order.
20         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
21 resolution process under Local Rule 37-1 et seq.
22         6.3    The burden of persuasion in any such challenge proceeding shall be on
23 the Designating Party. Frivolous challenges, and those made for an improper
24 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
25 parties) may expose the Challenging Party to sanctions. Unless the Designating
26 Party has waived or withdrawn the confidentiality designation, all parties shall
27 continue to afford the material in question the level of protection to which it is
28
                                                                       DAVIS WRIGHT TREMAINE LLP
                                                                          865 S FIGUEROA ST, SUITE 2400
                                               6                       LOS ANGELES, CALIFORNIA 90017-2566
                                                                                   (213) 633-6800
     STIPULATION AND [PROPOSED] PROTECTIVE ORDER                                 Fax: (213) 633-6899
 1 entitled under the Producing Party’s designation until the Court rules on the
 2 challenge.
 3         7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 4         7.1   Basic Principles. A Receiving Party may use Protected Material that is
 5 disclosed or produced by another Party or by a Non-Party in connection with this
 6 Action only for prosecuting, defending, or attempting to settle this Action. Such
 7 Protected Material may be disclosed only to the categories of persons and under the
 8 conditions described in this Order. When the Action has been terminated, a
 9 Receiving Party must comply with the provisions of section 13 below (FINAL
10 DISPOSITION).
11         Protected Material must be stored and maintained by a Receiving Party at a
12 location and in a secure manner that ensures that access is limited to the persons
13 authorized under this Order.
14         7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
15 otherwise ordered by the court or permitted in writing by the Designating Party, a
16 Receiving Party may disclose any information or item designated
17 “CONFIDENTIAL” only to:
18         (a)   the Receiving Party’s Outside Counsel of Record in this Action, as
19 well as employees of said Outside Counsel of Record to whom it is reasonably
20 necessary to disclose the information for this Action;
21         (b)   the officers, directors, and employees (including House Counsel) of the
22 Receiving Party to whom disclosure is reasonably necessary for this Action;
23         (c)   Experts (as defined in this Order) of the Receiving Party to whom
24 disclosure is reasonably necessary for this Action and who have signed the
25 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
26         (d)   the court and its personnel;
27         (e)   court reporters and their staff;
28
                                                                     DAVIS WRIGHT TREMAINE LLP
                                                                        865 S FIGUEROA ST, SUITE 2400
                                                7                    LOS ANGELES, CALIFORNIA 90017-2566
                                                                                 (213) 633-6800
     STIPULATION AND [PROPOSED] PROTECTIVE ORDER                               Fax: (213) 633-6899
 1         (f)    professional jury or trial consultants, mock jurors, and Professional
 2 Vendors to whom disclosure is reasonably necessary for this Action and who have
 3 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 4         (g)    the author or recipient of a document containing the information or a
 5 custodian or other person who otherwise possessed or knew the information;
 6         (h)    during their depositions, witnesses, and attorneys for witnesses, in the
 7 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 8 requests that the witness sign the form attached as Exhibit A hereto; and (2) they
 9 will not be permitted to keep any confidential information unless they sign the
10 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
11 agreed by the Designating Party or ordered by the court. Pages of transcribed
12 deposition testimony or exhibits to depositions that reveal Protected Material may
13 be separately bound by the court reporter and may not be disclosed to anyone
14 except as permitted under this Stipulated Protective Order; and
15         (i)    any mediator or settlement officer, and their supporting personnel,
16 mutually agreed upon by any of the parties engaged in settlement discussions.
17         8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED
18 PRODUCED IN OTHER LITIGATION
19         If a Party is served with a subpoena or a court order issued in other litigation
20 that compels disclosure of any information or items designated in this Action as
21 “CONFIDENTIAL,” that Party must:
22         (a)    promptly notify in writing the Designating Party. Such notification
23 shall include a copy of the subpoena or court order;
24         (b)    promptly notify in writing the party who caused the subpoena or order
25 to issue in the other litigation that some or all of the material covered by the
26 subpoena or order is subject to this Protective Order. Such notification shall include
27 a copy of this Stipulated Protective Order; and
28
                                                                        DAVIS WRIGHT TREMAINE LLP
                                                                          865 S FIGUEROA ST, SUITE 2400
                                               8                       LOS ANGELES, CALIFORNIA 90017-2566
                                                                                   (213) 633-6800
     STIPULATION AND [PROPOSED] PROTECTIVE ORDER                                 Fax: (213) 633-6899
 1         (c)   cooperate with respect to all reasonable procedures sought to be
 2 pursued by the Designating Party whose Protected Material may be affected.
 3         If the Designating Party timely seeks a protective order, the Party served with
 4 the subpoena or court order shall not produce any information designated in this
 5 action as “CONFIDENTIAL” before a determination by the court from which the
 6 subpoena or order issued, unless the Party has obtained the Designating Party’s
 7 permission. The Designating Party shall bear the burden and expense of seeking
 8 protection in that court of its confidential material and nothing in these provisions
 9 should be construed as authorizing or encouraging a Receiving Party in this Action
10 to disobey a lawful directive from another court.
11         9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
12 PRODUCED IN THIS LITIGATION
13         (a)   The terms of this Order are applicable to information produced by a
14 Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
15 produced by Non-Parties in connection with this litigation is protected by the
16 remedies and relief provided by this Order. Nothing in these provisions should be
17 construed as prohibiting a Non-Party from seeking additional protections.
18         (b)   In the event that a Party is required, by a valid discovery request, to
19 produce a Non-Party’s confidential information in its possession, and the Party is
20 subject to an agreement with the Non-Party not to produce the Non-Party’s
21 confidential information, then the Party shall:
22         (1)   promptly notify in writing the Requesting Party and the Non-Party that
23 some or all of the information requested is subject to a confidentiality agreement
24 with a Non-Party;
25         (2)   promptly provide the Non-Party with a copy of the Stipulated
26 Protective Order in this Action, the relevant discovery request(s), and a reasonably
27 specific description of the information requested; and
28
                                                                       DAVIS WRIGHT TREMAINE LLP
                                                                          865 S FIGUEROA ST, SUITE 2400
                                              9                        LOS ANGELES, CALIFORNIA 90017-2566
                                                                                   (213) 633-6800
     STIPULATION AND [PROPOSED] PROTECTIVE ORDER                                 Fax: (213) 633-6899
 1         (3)   make the information requested available for inspection by the Non-
 2 Party, if requested.
 3         (c)   If the Non-Party fails to seek a protective order from this court within
 4 14 days of receiving the notice and accompanying information, the Receiving Party
 5 may produce the Non-Party’s confidential information responsive to the discovery
 6 request. If the Non-Party timely seeks a protective order, the Receiving Party shall
 7 not produce any information in its possession or control that is subject to the
 8 confidentiality agreement with the Non-Party before a determination by the court.
 9 Absent a court order to the contrary, the Non-Party shall bear the burden and
10 expense of seeking protection in this court of its Protected Material.
11         10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
12         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
13 Protected Material to any person or in any circumstance not authorized under this
14 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
15 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
16 to retrieve all unauthorized copies of the Protected Material, (c) inform the person
17 or persons to whom unauthorized disclosures were made of all the terms of this
18 Order, and (d) request such person or persons to execute the “Acknowledgment and
19 Agreement to Be Bound” that is attached hereto as Exhibit A.
20         11.   INADVERTENT PRODUCTION OF PRIVILEGED OR
21 OTHERWISE PROTECTED MATERIAL
22         When a Producing Party gives notice to Receiving Parties that certain
23 inadvertently produced material is subject to a claim of privilege or other
24 protection, the obligations of the Receiving Parties are those set forth in Federal
25 Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
26 whatever procedure may be established in an e-discovery order that provides for
27 production without prior privilege review. Pursuant to Federal Rule of Evidence
28 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
                                                                       DAVIS WRIGHT TREMAINE LLP
                                                                         865 S FIGUEROA ST, SUITE 2400
                                              10                      LOS ANGELES, CALIFORNIA 90017-2566
                                                                                  (213) 633-6800
     STIPULATION AND [PROPOSED] PROTECTIVE ORDER                                Fax: (213) 633-6899
 1 of a communication or information covered by the attorney-client privilege or work
 2 product protection, the parties may incorporate their agreement in the stipulated
 3 protective order submitted to the court.
 4         12.    MISCELLANEOUS
 5         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 6 person to seek its modification by the Court in the future.
 7         12.2 Right to Assert Other Objections. By stipulating to the entry of this
 8 Protective Order no Party waives any right it otherwise would have to object to
 9 disclosing or producing any information or item on any ground not addressed in this
10 Stipulated Protective Order. Similarly, no Party waives any right to object on any
11 ground to use in evidence of any of the material covered by this Protective Order.
12         12.3 Filing Protected Material. A Party that seeks to file under seal any
13 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
14 only be filed under seal pursuant to a court order authorizing the sealing of the
15 specific Protected Material at issue. If a Party's request to file Protected Material
16 under seal is denied by the court, then the Receiving Party may file the information
17 in the public record unless otherwise instructed by the court.
18         13.    FINAL DISPOSITION
19         After the final disposition of this Action, as defined in paragraph 4, within 60
20 days of a written request by the Designating Party, each Receiving Party must
21 return all Protected Material to the Producing Party or destroy such material. As
22 used in this subdivision, “all Protected Material” includes all copies, abstracts,
23 compilations, summaries, and any other format reproducing or capturing any of the
24 Protected Material. Whether the Protected Material is returned or destroyed, the
25 Receiving Party must submit a written certification to the Producing Party (and, if
26 not the same person or entity, to the Designating Party) by the 60 day deadline that
27 (1) identifies (by category, where appropriate) all the Protected Material that was
28 returned or destroyed and (2)affirms that the Receiving Party has not retained any
                                                                       DAVIS WRIGHT TREMAINE LLP
                                                                          865 S FIGUEROA ST, SUITE 2400
                                              11                       LOS ANGELES, CALIFORNIA 90017-2566
                                                                                   (213) 633-6800
     STIPULATION AND [PROPOSED] PROTECTIVE ORDER                                 Fax: (213) 633-6899
 1 copies, abstracts, compilations, summaries or any other format reproducing or
 2 capturing any of the Protected Material. Notwithstanding this provision, Counsel
 3 are entitled to retain an archival copy of all pleadings, motion papers, trial,
 4 deposition, and hearing transcripts, legal memoranda, correspondence, deposition
 5 and trial exhibits, expert reports, attorney work product, and consultant and expert
 6 work product, even if such materials contain Protected Material. Any such archival
 7 copies that contain or constitute Protected Material remain subject to this Protective
 8 Order as set forth in Section 4 (DURATION).
 9         14.    Any violation of this Order may be punished by any and all appropriate
10 measures including, without limitation, contempt proceedings and/or monetary
11 sanctions.
12         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
13
14
15
     DATED: May 19, 2021                      BISHOP, DIEHL, & LEE, LTD.
16
17                                            By: /s/ Benjamin A. Campbell
                                                        Benjamin A. Campbell
18
                                                   Attorneys for Plaintiff
19                                                 KINSLEY TECHNOLOGY CO
20 DATED: May 19, 2021                        COHEN IP LAW GROUP
21
                                              By: /s/ Chong Roh
22                                                           Chong Roh
23                                                 Attorneys for Defendant
                                                   YA YA CREATIONS, INC.
24
25
26
27
28
                                                                       DAVIS WRIGHT TREMAINE LLP
                                                                          865 S FIGUEROA ST, SUITE 2400
                                              12                       LOS ANGELES, CALIFORNIA 90017-2566
                                                                                   (213) 633-6800
     STIPULATION AND [PROPOSED] PROTECTIVE ORDER                                 Fax: (213) 633-6899
 1                                             EXHIBIT A
 2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3           I, ____________________ [print or type full name], of
 4 __________________________________________ [print or type full address],
 5 declare under penalty of perjury that I have read in its entirety and understand the
 6 Stipulated Protective Order that was issued by the United States District Court for
 7 the Central District of California on March __, 2021 in the case of Kinsley Tech.
 8 Co. v. YaYa Creations, Inc. et al., Case No. 2:20-cv-04310 ODW (KSx). I agree to
 9 comply with and to be bound by all the terms of this Stipulated Protective Order
10 and I understand and acknowledge that failure to so comply could expose me to
11 sanctions and punishment in the nature of contempt. I solemnly promise that I will
12 not disclose in any manner any information or item that is subject to this Stipulated
13 Protective Order to any person or entity except in strict compliance with the
14 provisions of this Order.
15           I further agree to submit to the jurisdiction of the United States District Court
16 for the Central District of California for the purpose of enforcing the terms of this
17 Stipulated Protective Order, even if such enforcement proceedings occur after
18 termination of this action. I hereby appoint _________________ [print or type full
19 name] of _____________________________________________ [print or type full
20 address and telephone number] as my California agent for service of process in
21 connection with this action or any proceedings related to enforcement of this
22 Stipulated Protective Order.
23
     Date:
24
     City and State where sworn and signed: _
25
     Printed name:
26                     [printed name]
27 Signature:
                       [signature]
28
                                                                          DAVIS WRIGHT TREMAINE LLP
                                                                            865 S FIGUEROA ST, SUITE 2400
                                                14                       LOS ANGELES, CALIFORNIA 90017-2566
                                                                                     (213) 633-6800
     STIPULATION AND [PROPOSED] PROTECTIVE ORDER                                   Fax: (213) 633-6899
